849 F.2d 604Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.E.Z. BELL, Plaintiff-Appellant,v.Charles M. CREECY, Superintendent;  Dr. Sutton, Physician;Dr. Greer, Psychologist, Defendants-Appellees.
No. 88-6573.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 13, 1988.Decided:  June 7, 1988.

E.Z. Bell, appellant pro se.
Lucien Capone, III, Assistant Attorney General, for appellees.
Before JAMES DICKSON PHILLIPS, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
E.Z. Bell appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bell v. Creecy, C/A No. 86-1135-CRT (E.D.N.C. Feb. 25, 1988).  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.